USDC IN/ND case 3:20-cv-00012-RLM-MGG document 16 filed 08/12/20 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 RYAN BURNWORTH,

             Plaintiff,

                    v.                      CAUSE NO. 3:20-CV-12-RLM-MGG

 DR. HORNADAY, et al.,

             Defendants.

                               OPINION AND ORDER

      Ryan Burnworth, a prisoner without a lawyer, filed a complaint regarding

his dental treatment at the Miami Correctional Facility. “A document filed pro se

is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). The court must review

the complaint and dismiss it if the action is frivolous or malicious, fails to state

a claim, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915A. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons,

469 F.3d 667, 670 (7th Cir. 2006).

      Mr. Burnworth alleges that, on October 2, 2019, he went to see Dr.

Hornaday for a tooth extraction. At 9:15 a.m., Dr. Hornaday began his attempt

to extract the tooth, and Mr. Burnworth told him that that the local anesthetic

was ineffective and that he felt pain. At 9:45 a.m., Dr. Hornaday administered
USDC IN/ND case 3:20-cv-00012-RLM-MGG document 16 filed 08/12/20 page 2 of 5


more local anesthetic and continued his efforts to extract the tooth until 10:30

a.m., while Mr. Burnworth continued to feel pain from the extraction efforts. Dr.

Hornaday then called his colleague, Dr. Olinger, for assistance. At 11:00 a.m.,

Dr. Olinger administered local anesthetic and began his attempt to extract the

tooth, and Mr. Burnworth continued to feel pain. At 11:30 a.m., Dr. Olinger

extracted the tooth and Mr. Burnworth felt something break in his face. Mr.

Burnworth didn’t receive any treatment for pain until 9:30 p.m. On October 7,

Dr. Hornaday stitched the wound in Mr. Burnworth’s mouth and notice a hole

in Mr. Burnworth’s sinus cavity as he did so. On October 9, Dr. Hornaday sent

Mr. Burnworth to an oral surgeon, who diagnosed him with a broken and

infected sinus cavity. Upon his return, Dr. Marandet refused to provide him with

pain medication despite his complaints of significant pain.

      Mr. Burnworth asserts an Eighth Amendment claim of deliberate

indifference against Dr. Hornaday and Dr. Olinger for their inadequate dental

treatment from October 2-9, 2019. He also asserts a claim against Dr. Marandet

for not providing him with pain medication after his August 9 return to the Miami

Correctional Facility. To establish such a claim, a prisoner must satisfy both an

objective and subjective component by showing: (1) his medical need was

objectively serious; and (2) the defendant acted with deliberate indifference to

that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A “serious”

medical need is one that a physician has diagnosed as mandating treatment, or

one that is so obvious that even a lay person would easily recognize the necessity

for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).



                                        2
USDC IN/ND case 3:20-cv-00012-RLM-MGG document 16 filed 08/12/20 page 3 of 5


Deliberate indifference means that the defendant “acted in an intentional or

criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to

prevent that harm from occurring even though he could have easily done so.”

Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005). Based on the allegations

in the complaint, Mr. Burnworth states a plausible Eighth Amendment claim

against these defendants.

      Mr. Burnworth also names Wexford Medical as a defendant. Corporate

entities “cannot be held liable under § 1983 on a respondeat superior theory.”

Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005). Rather corporate liability

exists only “when execution of a [corporation’s] policy or custom . . . inflicts the

injury.” Id. A corporation can be held liable for “an express policy that, when

enforced, causes a constitutional deprivation.” Id. Absent an unconstitutional

policy, corporate liability may be established with a showing of “a widespread

practice that, although not authorized by written law or express [corporate]

policy, is so permanent and well settled as to constitute a custom or usage with

the force of law.” McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995).

The policy or custom must be the “moving force behind the deprivation of his

constitutional rights.” Johnson v. Cook Cty., 526 F. App’x 692, 695 (7th Cir.

2013). Because Mr. Burnworth does not identify a policy or practice of Wexford

Medical that resulted in a violation of his constitutional rights, he may not

proceed against this defendant.




                                         3
USDC IN/ND case 3:20-cv-00012-RLM-MGG document 16 filed 08/12/20 page 4 of 5


      As a final matter, Mr. Burnworth filed a letter asking the court to provide

him with a list of attorneys who are available to take his case. The court declines

to assist litigants with recruiting counsel absent a showing that they have made

a reasonable attempt to obtain counsel on their own and that they are

incompetent to litigate their case. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir.

2007). Therefore, Mr. Burnworth’s request for a list of attorneys is denied.

      For these reasons, the court:

      (1) GRANTS Ryan Burnworth leave to proceed on an Eighth Amendment

claim for money damages against Dr. Hornaday and Dr. Olinger for acting with

deliberate indifference to a serious medical need by providing inadequate dental

treatment from August 2, 2019, to August 9, 2019;

      (2) GRANTS Ryan Burnworth leave to proceed on an Eighth Amendment

claim for money damages against Dr. Marandet for acting with deliberate

indifference to a serious medical need by not providing him with pain medication

after his return to the Miami Correctional Facility on August 9, 2019;

      (3) DISMISSES Wexford Medical;

      (4) DISMISSES all other claims;

      (5) DIRECTS the clerk to request Waiver of Service from (and if necessary

the United States Marshals Service to serve process on) Dr. Hornaday, Dr.

Olinger, and Dr. Marandet at Wexford of Indiana, LLC, with a copy of this order

and the complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

      (6) ORDERS the Indiana Department of Correction and Wexford of Indiana,

LLC, to provide the United States Marshal Service with the full name, date of



                                        4
USDC IN/ND case 3:20-cv-00012-RLM-MGG document 16 filed 08/12/20 page 5 of 5


birth, social security number, last employment date, work location, and last

known home address of any defendant who does not waive service; and

      (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Dr. Hornaday, Dr.

Olinger, and Dr. Marandet to respond, as provided for in the Federal Rules of

Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which Ryan

Burnworth has been granted leave to proceed in this screening order.

      SO ORDERED on August 12, 2020

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      5
